Mr. Justice Waterman delivered the opinion oe the Court. The determination of this cause depends upon the question of fact which has been found adversely to appellant. We are unable to say that there was any such preponderance of evidence in favor of appellant as would warrant a reversal of this judgment. We see no objections to the fifth instruction, of which appellant complains. It correctly states the law, and did not, so far as we can see, have a tendency to divert the jury from the main controversy of fact. The damages are within the showing made by the evidence. The judgment of the Circuit Court is affirmed.